Plaintiff, an employee of a tenant in defendant’s building, together with a fellow-employee named Gamba, left the premises after their day’s work was completed. About one-half hour later they returned to the premises to secure some money which Gamba had left in his working clothes. The fireman took them in the elevator to their loft. About twenty or thirty minutes thereafter, when plaintiff and Gamba *903were ready to leave, they were unable to attract the attention of the fireman and as the doors leading from the loft were locked they stepped out of a window onto an extension ladder, which was part of the fire escape. When plaintiff was on the ladder the cable supporting it broke, precipitating him to the street, resulting in serious injuries. The court nonsuited plaintiff. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.